207 F.2d 773
UNITED STATES of America, Appellant,v.STRICKLAND TRANSPORTATION COMPANY, Inc., Appellee.
No. 14453.
United States Court of Appeals Fifth Circuit.
November 11, 1953.

Appeals from the United States District Court for the Northern District of Texas.
Warren E. Burger, Asst. U. S. Atty., Washington, D. C., Frank B. Potter, U. S. Atty., Tom M. Shaw, Asst. U. S. Atty., Dallas, Tex., Joseph Kovner, Edward H. Hickey, Attorney, D. of J., Washington, D. C., for appellant.
Ralph W. Currie, Dallas, Tex., for appellee.
Before HUTCHESON, Chief Judge, and BORAH and RIVES, Circuit Judges.
PER CURIAM.


1
On consideration of the Stipulation of the Parties filed in the above entitled and numbered cause, that each of the judgments of the District Court appealed from in this cause on this consolidated record be reversed and remanded to the trial court with instructions to the trial court to enter judgment in favor of appellee, Strickland Transportation Company, Inc., and against the appellant, the United States of America, in the following amounts:


2
  In civil action No.              Amount
         4730                    $  662.74
         4731                     1,029.78
         4732                       746.93
         4733                     1,849.09
                                 _________


3
and that the mandate further provide that interest on the aforesaid judgments be allowed as provided by law, and that neither party recover costs as against the other;


4
It is now here ordered and adjudged by this Court that the judgments of the said District Court appealed from on this consolidated record be, and the same are hereby reversed; and that said cause be, and it is hereby, remanded to the trial court with instructions to the trial court to enter judgment in favor of appellee, Strickland Transportation Company, Inc., and against the appellant, the United States of America, in the following amounts:


5
  In civil action No.              Amount
         4730                    $  662.74
         4731                     1,029.78
         4732                       746.93
         4733                     1,849.09
                                 _________


6
and that the mandate further provide that interest on the aforesaid judgments be allowed as provided by law, and that neither party recover costs as against the other.


7
It is further ordered by the Court that a certified copy of the stipulation and this judgment be forthwith forwarded to the Clerk of the United States District Court, at Dallas, Texas, as the mandate in the case.


8
Reversed and remanded on joint stipulation of the parties.